Bell, Chief Judge.
Defendant was convicted of raping a fifteen-year-old girl and was sentenced to ten years confinement.
On appeal the defendant contends solely that the evidence is insufficient to warrant his conviction. We have examined the transcript of evidence. The state established by competent evidence all elements of the crime of rape and corroborated the victim’s testimony by independent evidence. Thus the jury was authorized to convict.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.